Order and judgment (one paper), Supreme Court, New York County (Beverly S. Cohen, J.), entered August 6, 1991, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Commissioner’s termination of petitioner’s probationary employment, unanimously affirmed, without costs.
Petitioner’s subsequent acquittal on charges of having violated the Vehicle and Traffic Law does not satisfy his burden of establishing that he was terminated in bad faith. Petitioner left the scene of an accident and refused to take a breathalyzer test when ordered to do so by a superior officer (see, Matter of Holder v Sielaff, 184 AD2d 228; Thomas v City of New York, 169 AD2d 496; see also, Matter of Soto v Koehler, 171 AD2d 567, lv denied 78 NY2d 855). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.